   Case 2:19-cv-00365-MHT-JTA Document 97 Filed 04/02/20 Page 1 of 3



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


YASHICA ROBINSON, M.D.,             )
et al., on behalf of                )
themselves, their                   )
patients, physicians,               )
clinic administrators,              )
and staff,                          )
                                    )
     Plaintiffs,                    )
                                    )         CIVIL ACTION NO.
     v.                             )           2:19cv365-MHT
                                    )
STEVEN MARSHALL, in his             )
official capacity as                )
Alabama Attorney General,           )
et al.,                             )
                                    )
     Defendants.                    )

                                ORDER

    It    is   ORDERED   that      that    parties    be   prepared      to

discuss the following issues on the call tomorrow:

    (1) Whether, in light of the defendants’ concerns

regarding      Alabama’s     health-care       resources         and    the

spread    of   COVID-19,     the    court    should     terminate       the

temporary      restraining    order       completely;      or,   if    not,
     Case 2:19-cv-00365-MHT-JTA Document 97 Filed 04/02/20 Page 2 of 3



whether      the    court      should       narrow          the     temporary

restraining order to permit only certain abortions.                          In

particular, parties should prepare to address:

           (a)     The   argument        that    some       women   will      be

legally    prohibited       from   seeking       an    abortion      if    they

cannot receive one before April 17, 2020, see Ala. Code

§ 26-23B-5, and its relevance to the court’s decision;

           (b) The argument that a multi-week delay may,

for certain women, increase the risk of complications

or   other       issues,     in     turn        potentially         requiring

additional       personal    protective          equipment        (PPE)      and

health-care resources, and whether this is relevant to

the court’s decision; and

           (c) The amounts of PPE and in-person contact

between providers and patients required at plaintiffs’

clinics      for     a     medication       abortion          and      for     a

procedural/surgical abortion, and whether these amounts

are relevant to the court’s decision.

     (2) Whether the legality of the State Health Order

is   governed      solely    by    limits       on    the    State’s      broad

                                     2
   Case 2:19-cv-00365-MHT-JTA Document 97 Filed 04/02/20 Page 3 of 3



emergency     powers,      by     the      substantive-due-process

analysis typically applied in the abortion context, or

by some combination thereof, including as relates to

women who would be legally prohibited from seeking an

abortion if they cannot receive it before April 17,

2020.

    (3) Whether, if the court were to terminate the

temporary    restraining     order,     the   forthcoming      hearing

regarding    the   preliminary      injunction      would    still     be

necessary.

    (4) Whether      the   notice     of   appeal    (doc.    no.      94)

divests this court of jurisdiction with regard to the

temporary restraining order.

    DONE, this the 2nd day of April, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
